Citation Nr: 0829714	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  04-43 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis, or as secondary to service-connected diabetes 
mellitus (DM).

2.  Entitlement to service connection for cardiomyopathy with 
heart failure on a direct basis, or as secondary to service-
connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claims. 

In July 2007, the veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  
When this claim was originally before the Board in September 
2007, it was remanded for further development. 

The Board notes that the issue of entitlement to service 
connection for peripheral neuropathy of the lower extremities 
was previously on appeal; however, in a February 2008 rating 
action, service connection for peripheral neuropathy of the 
lower extremities was granted.  Insofar as this represents a 
full grant of the claim on appeal, this matter is no longer 
before the Board and the issues are as stated on the cover 
sheet.  


FINDINGS OF FACT

1.  Service connection is in effect for Type 2 DM with 
peripheral vascular disease of the left and right lower 
extremities.  

2.  The preponderance of the medical evidence shows that the 
veteran's hypertension was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, including to his service-
connected DM Type 2.

3.  The preponderance of the medical evidence shows that the 
veteran's cardiomyopathy with heart failure was not present 
in service or until many years thereafter and is not related 
to service or to an incident of service origin, including to 
his service-connected DM Type 2.


CONCLUSION OF LAW

1.  The criteria for service connection hypertension, 
including as secondary to the service-connected DM Type 2, 
have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for service connection for cardiomyopathy 
with heart failure, including as secondary to the service-
connected DM Type 2, have not been met.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in September 2003 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claims for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the service 
medical records, private treatment records, and VA treatment 
records, and provided him with two VA examinations and a 
hearing.  The duty to assist has thus been satisfied and 
there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Further, as noted above, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the Court's holding in Allen, which relates to 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 38 C.F.R. § 3.310(b) (2007).  The amendment 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Hypertension

The veteran contends that his currently diagnosed 
hypertension is causally related either to military service 
or to his service-connected DM Type 2.  

As the Board noted in its September 2007 remand, the veteran 
has reported that he was diagnosed with hypertension around 
1974, at the same time that he was initially diagnosed with 
DM Type 2.  The Board also noted the March 2004 VA examiner's 
opinion that the veteran's hypertension was not caused by his 
diabetes.  During his July 2007 hearing, however, the veteran 
questioned the adequacy of the March 2004 VA examination.   

In light of the above, because it is undisputed that service 
connection is in effect for the veteran's DM Type 2 and that 
he currently has hypertension, the Board will focus on the 
evidence that pertains to whether these disabilities are 
related.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

Service medical records are devoid of evidence of treatment 
for hypertension.  The only mention of high/low blood 
pressure is on a pre-induction examination in October 1963, 
almost a year prior to service.  Significantly, however, no 
such mention was made on later examinations in February 1965 
and July 1966.

In March 2004, the veteran was provided with a VA examination 
for his DM Type 2.  The examiner reported that the veteran 
did not have severe hypertension as his blood pressure 
remained normal with only some Furosemide.  He also reported 
that the veteran's DM Type 2 and hypertension were diagnosed 
at the same time, so he did not attribute one to the other.  
Finally, he provided the opinion that the veteran's 
hypertension was not caused by his diabetes.  

In September 2007, because the veteran questioned the 
adequacy of the earlier examination, the Board remanded the 
claim to afford the veteran another VA examination to 
determine whether it was at least as likely as not that his 
hypertension was related to his service-connected DM Type 2.  

In compliance with the Board's remand instructions, in 
November 2007 he was afforded a formal VA examination.  After 
discussing his pertinent history and the findings of his 
physical examination, the examiner diagnosed the veteran with 
controlled hypertension and provided the opinion that his 
hypertension was less likely than not related to his DM Type 
2.    

Based on the foregoing, the evidence does not show that 
hypertension was incurred in service.  The veteran was first 
diagnosed with hypertension in 1974, almost ten years after 
separation from service, and there is no competent evidence 
of record showing that it had its onset during active service 
or was related to any in-service disease or injury.

Additionally, there is no competent medical evidence showing 
that the veteran's hypertension is proximately due to his 
service-connected DM Type 2.  
Rather, both the March 2004 and November 2007 VA examiners 
found that the veteran's hypertension was not caused by his 
DM Type 2.

The Board does not question the sincerity of the veteran's 
conviction that his service-connected DM Type 2 caused his 
hypertension, and notes that the veteran is an 
anesthesiologist, and therefore his opinion is given greater 
weight than that of a lay person.  However, the evidence does 
not show that the veteran has specialized training in 
cardiovascular medicine, and as such, he does not have the 
expertise necessary to determine the etiology of his 
hypertension.  Additionally, in his July 2007 hearing, the 
veteran himself seemed ambivalent as to whether his 
hypertension was caused by his DM Type 2, stating that he 
would relate the two disabilities insofar as he began 
treatment for both conditions at the same time.  	

Accordingly, the preponderance of the medical evidence shows 
that the veteran's hypertension is not related to service or 
to an incident of service origin, including as a result of 
his service-connected DM Type 2.  The evidence in this case 
is not so evenly balanced so as to allow for application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).  Therefore, 
the veteran's claim for service connection for hypertension 
is denied.  
B.  Cardiomyopathy with Heart Failure

The veteran contends that his cardiomyopathy with heart 
failure, currently in remission, is causally related to his 
service-connected DM Type 2.  

As the Board noted in its September 2007 remand, the veteran 
reported treatment for cardiomyopathy in 1990.  The Board 
also noted that records from private treatment in 1999 and 
2000 report a history of diabetic congestive cardiomyopathy.  
Finally, the Board noted the 2004 VA examiner's report that 
echocardiograms (ECGs) were normal and that the past 
cardiomyopathy was currently in remission and had resolved.  
During his July 2007 hearing, however, the veteran conveyed 
his treating internist's opinion that cardiomyopathy could 
not be assumed to have permanently resolved.   

In light of the above, because it is undisputed that service 
connection is in effect for the veteran's DM Type 2, and 
because the Board concedes that the veteran has 
myocadiopathy, currently in remission, the Board will focus 
on the evidence that pertains to whether this disability is 
related to his service-connected DM Type 2.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service medical records are devoid of evidence of complaints 
of, or treatment for, a heart condition.  Rather, examination 
reports from October 1963, February 1965, and July 1966 
reveal a normal heart and cardiovascular system.  

In March 2004, the veteran was provided with a VA examination 
for his DM Type 2.  The examiner reported that the veteran 
had been diagnosed with cardiomyopathy in 1990, but an ECG 
performed in September 2001 was normal, showing 
cardiomyopathy in remission.  The examiner also reported that 
the veteran had status post unexplained idiopathic 
cardiomyopathy diagnosed in 1990, and provided the opinion 
that he apparently recovered spontaneously because he had 
normal ECGs in September 2001 and March 2004.  

In September 2007, the Board remanded the claim to afford the 
veteran a VA examination to determine whether it was at least 
as likely as not that the veteran's cardiomyopathy with heart 
failure was related to his service-connected DM Type 2.  

In compliance with the Board's remand instructions, in 
November 2007 he was afforded a formal VA examination.  The 
examiner noted that the veteran had been diagnosed with 
cardiomyopathy with congestive heart failure in 1990, when 
his ejection fraction was 16 percent, and that this diagnosis 
was confirmed by a cardiac biopsy.  The examiner also noted 
that the veteran had not had congestive heart failure since, 
and an ECG in November 2007 showed an ejection fraction of 36 
percent.  The examiner reported that the veteran had no 
coronary artery disease, myocardial infarction, cardiomegaly, 
irregularities of the heart, or palpations of the heart.  
Finally, the examiner provided the opinion that it was 
impossible to state whether the veteran's cardiomyopathy was 
related to his DM Type 2, as it would be pure speculation 
because there are several other ways to get cardiomyopathy.  

The veteran does not contend, nor does the evidence show, 
that cardiomyopathy was incurred in service.  The veteran was 
first diagnosed as having cardiomyopathy in 1990, almost 25 
years after separation from service, and there is no 
competent evidence of record showing that it had its onset 
during active service or was related to any in-service 
disease or injury.  As noted above, although the veteran is 
an anesthesiologist, and his opinion is given greater weight 
than that of a lay person, the evidence does not show that he 
has specialized training in cardiovascular medicine.  As 
such, he does not have the expertise necessary to determine 
the etiology of his cardiomyopathy.   

Additionally, there is no competent medical evidence showing 
that the veteran's cardiomyopathy with heart failure is 
proximately due to his service-connected DM Type 2.  Rather, 
the March 2004 VA examiner reported that the veteran's 
cardiomyopathy appeared to have resolved spontaneously based 
on evidence since 2001.  Further, the November 2007 VA 
examiner found that he could not relate the veteran's 
cardiomyopathy to his DM Type 2 without resorting to mere 
speculation and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102 (2007); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).   

Accordingly, the Board finds that the preponderance of the 
medical evidence shows that the cardiomyopathy with heart 
failure, currently in remission, is not related to service or 
to an incident of service origin, including as a result of 
his service-connected DM Type 2.  The evidence in this case 
is not so evenly balanced so as to allow for application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).  Therefore, 
the veteran's claim for service connection for cardiomyopathy 
with heart failure is denied.  


ORDER

Service connection for hypertension is denied.  

Service connection for cardiomyopathy with congestive heart 
failure is denied.  




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


